Name: Commission Regulation (EEC) No 3021/82 of 12 November 1982 re-establishing the levying of customs duties on carbonate of barium, falling within subheading 28.42 A ex VII and originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3601/81 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 317/ 10 Official Journal of the European Communities 13 . 11 . 82 COMMISSION REGULATION (EEC) No 3021 /82 of 12 November 1982 re-establishing the levying of customs duties on carbonate of barium, falling within subheading 28.42 A ex VII and originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3601 /81 apply originating in China reached that reference base ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference scheme causes economic difficulties in a region of the Community ; whereas customs duties in respect of the products in question must therefore be re-established against China, HAS ADOPTED THIS REGULATION : Article 1 As from 16 November 1982, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3601 /81 , shall be re-established on imports into the Community of the following products origi ­ nating in China : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3601 /81 of 7 December 1981 applying generalized tariff preferences for 1982 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 12 thereof, Whereas, in pursuance of Article 1 of that Regulation , duties on the products listed in Annex B originating in each of the countries or territories listed in Annex C shall be totally suspended and the products as such shall , as a general rule , be subject to statistical surveil ­ lance every three months on the reference base referred to in Article 1 1 ; Whereas , as provided for in Article 11 , where the increase of preferential imports of those products, originating in one or more beneficiary countries , causes, or is likely to cause , economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appropriate exchange of information with the Member States ; whereas , for this purpose , the reference base to be considered shall be, as a general rule, 120 % of the highest maximum amount valid for 1980 ; Whereas , in the case of carbonate of barium falling within subheading 28.42 A ex VII , the reference base is fixed at 791 430 ECU ; whereas, on 21 October 1982, imports of these products into the Community CCT heading Description No 28.42 A ex VII Carbonate of barium (NIMEXE code 28.42-72) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the Eu ropea n Commu n ities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 November 1982 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 365, 21 . 12 . 1981 , p . 1 .